DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Charles Park on July 30, 2021.

The application has been amended as follows: 
Claim 1, lines 11 and 12 were deleted and replaced with, “gel layer by applying heat and pressure to the upper gel layer and lower gel layer;”. 
Claim 19, lines 11 and 12 were deleted and replaced with, “gel layer by applying heat and pressure to the upper gel layer and lower gel layer;”. 

Reasons for Allowance
Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to teach or disclose the recited method of making a gel nail sticker. The independent claim identifies a method of making a gel nail sticker with the uniquely distinct features of a nail sticker that include a lower laminated part directly attached to a nail or a toenail, and an upper laminated part disposed on the lower laminated part, wherein the upper laminated layer comprises an upper gel layer having an ultraviolet curing raw material, a photo-initiator, and a heat dry raw material; and a lower gel layer; wherein the lower laminated part comprises: a color layer comprising a pigment with a color and maintaining flexibility; and an adhesive layer directly attached to the nail or the toenail while being disposed under the color layer, wherein the lower gel layer comprises an amount of the ultraviolet curing raw material greater than the upper gel layer. The closest prior art of record, Park (US 2014/0326266) and Kim et al. (US 2014/0251360), disclose methods of making different gel nail stickers, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Claim 19 is allowable for the same reasons as claim 1 above since it recites the same allowable limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        July 31, 2021